UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1866


WESTMORELAND COAL COMPANY, INCORPORATED,

                Petitioner,

           v.

EDWARD L. STIDHAM; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0588-BLA)


Argued:   December 12, 2013                  Decided:   March 26, 2014


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Petition for review denied by unpublished opinion.           Judge Wynn
wrote the opinion, in which Judge Niemeyer and              Judge Agee
concurred.


ARGUED: Thomas Michael Hancock, BOWLES RICE, LLP, Charleston,
West Virginia, for Petitioner.      Ryan Christopher Gilligan,
WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS, Norton, Virginia;
Jeffrey Steven Goldberg, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents. ON BRIEF: Paul E. Frampton,
BOWLES RICE, LLP, Charleston, West Virginia, for Petitioner.
Joseph E. Wolfe, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS, Norton,
Virginia, for Respondent Edward L. Stidham. M. Patricia Smith,
Solicitor of Labor, Rae Ellen Frank James, Associate Solicitor,
Gary K. Stearman, Counsel for Appellate Litigation, Office of
the Solicitor, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent Director, Office of Workers’ Compensation
Programs.


Unpublished opinions are not binding precedent in this circuit.




                                2
WYNN, Circuit Judge:

       Petitioner    Westmoreland        Coal    Company,     Inc.    challenges     a

final decision       and    order   of   the    United    States     Department     of

Labor Benefits Review Board (the “Board”), which awarded black

lung      benefits    to     Respondent         Edward    Stidham,         a    former

Westmoreland employee.          Stidham v. Westmoreland Coal Co., No.

11-0588 (BRB May 24, 2012) (unpublished) (the “BRB Opinion”).

The Board affirmed a decision by the Administrative Law Judge

(“ALJ”) concluding that Stidham established total disability due

to pneumoconiosis by use of a statutory presumption.                           The ALJ

determined that Westmoreland failed to rebut the presumption and

accordingly      awarded      benefits         to     Stidham.         Stidham      v.

Westmoreland Coal Co., No. 2009-BLA-05117 (Dep’t of Labor May

23, 2011) (the “ALJ Decision and Order”).                    We conclude that the

Board did not err in affirming the ALJ’s decision, which was

supported by substantial evidence and accords with applicable

law.      Therefore, we deny Westmoreland’s petition for review.



                                         I.

       Under the Black Lung Benefits Act (the “Act”), 30 U.S.C. §

901 et seq., former coal miners who are totally disabled by

pneumoconiosis       are    entitled      to    receive       monetary     benefits.

Pneumoconiosis, commonly called black lung disease, is defined

as   “a    chronic   dust    disease     of     the   lung    and    its   sequelae,

                                          3
including respiratory and pulmonary impairments, arising out of

coal mine employment.”          20 C.F.R. § 718.201(a).

       Compensable pneumoconiosis “‘can take two forms’”: clinical

and legal.        Westmoreland Coal Co., Inc. v. Cochran, 718 F.3d
319,   320     (4th   Cir.    2013)   (quoting          Harman   Min.       Co.    v.    Dir.,

Office of Workers’ Comp. Programs, 678 F.3d 305, 308 (4th Cir.

2012)).       “‘Clinical” pneumoconiosis’ consists of those diseases

recognized by the medical community as pneumoconiosis, i.e., the

conditions characterized by permanent deposition of substantial

amounts   of    particulate      matter       in    the   lungs       and   the     fibrotic

reaction of the lung tissue to that deposition caused by dust

exposure in coal mine employment.”                  20 C.F.R. § 718.201(a)(1).

       Legal     pneumoconiosis,        by         contrast,      “is       significantly

broader       than    the     medical        definition          of     coal        workers’

pneumoconiosis.”        Hobbs v. Clinchfield Coal Co., 45 F.3d 819,

821    (4th    Cir.   1995).        “‘Legal        pneumoconiosis’          includes       any

chronic lung disease or impairment . . . arising out of coal

mine employment.”            20 C.F.R. § 718.201(a)(2); see also id. §

718.203(a) (“In order for a claimant to be found eligible for

benefits under the Act, it must be determined that the miner’s

pneumoconiosis        arose    at     least        in   part     out    of        coal   mine

employment.”).        A chronic lung disease or impairment arises out

of coal mine employment if it is “significantly related to, or



                                          4
substantially        aggravated        by,       dust    exposure      in        coal   mine

employment.”     Id. § 718.201(b).

      For claims filed after January 1, 2005, and pending on or

after March 23, 2010, a claimant may establish pneumoconiosis by

use of a statutory presumption. 1                      30 U.S.C. § 921(c)(4) (the

“fifteen-year        presumption”).               To    invoke    the       fifteen-year

presumption, a claimant must establish that (1) the miner had

fifteen years of qualifying coal-mine employment; (2) the miner

or survivor cannot establish entitlement to benefits by use of

chest x-ray evidence; and (3) the miner has, or had at the time

of   his    death,     “a    totally   disabling         respiratory        or    pulmonary

impairment[.]”         Id.     The opposing party may rebut the fifteen-

year presumption by establishing that either: (1) the miner has

neither legal nor clinical pneumoconiosis; or (2) the miner’s

“respiratory or pulmonary impairment did not arise out of, or in

connection with, employment in a coal mine.”                     Id.

      “In black lung benefits cases, this Court’s review of the

Board’s order is limited.”              Cochran, 718 F.3d at 322 (quotation

marks      omitted).         We   examine        “whether    substantial           evidence

supports the factual findings of the ALJ and whether the legal

      1
       The Patient Protection and Affordable Care Act, Pub. L.
No. 111-148, § 1556, 124 Stat. 119, 260 (2010), reinstated this
presumption, which had been abolished by the Black Lung Benefits
Revenue Act of 1981, Pub. L. No. 97-119, § 202, 95 Stat. 1635,
1643 (1981).



                                             5
conclusions of the [Board] and ALJ are rational and consistent

with   applicable       law.”      Lewis       Coal     Co.    v.   Dir.,      Office     of

Workers’   Comp.    Programs,      373 F.3d 570,     575   (4th    Cir.   2004).

Substantial      evidence       “means     ‘such        relevant       evidence      as    a

reasonable       mind     might    accept       as      adequate       to      support     a

conclusion.’”       Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting    Consol.       Edison   Co.   v.     N.L.R.B.,        305 U.S. 197,      229

(1938)).      “[I]t is the duty of the administrative law judge

reviewing a case, and not the responsibility of the courts, to

make findings of fact and to resolve conflicts in the evidence.”

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).                                    If

substantial      evidence    supports      an     ALJ’s       findings,     “‘[w]e     must

sustain    the    ALJ’s    decision,     even      if    we    disagree     with     it.’”

Harman, 678 F.3d at 310 (quoting Smith v. Chater, 99 F.3d 635,

638 (4th Cir. 1996)).

       Further, we “defer to the ALJ’s evaluation of the proper

weight to accord conflicting medical opinions.”                             Stiltner v.

Island Creek Coal Co., 86 F.3d 337, 342 (4th Cir. 1996).                                  The

ALJ is not required to accept the opinion of any medical expert

but “must evaluate the evidence, weigh it, and draw his own

conclusions.”       Underwood v. Elkay Mining, Inc., 105 F.3d 946,

949, (4th Cir. 1997), superseded on other grounds as stated in

Elm Grove Coal Co. v. Dir., Office of Workers’ Comp. Programs,

480 F.3d 278, 287 (4th Cir. 2007).

                                           6
                                         II.

        Stidham is a former coal miner in his late sixties who

worked for Westmoreland for over twenty-nine years in Virginia.

Most of Stidham’s employment took place underground, where he

performed a variety of tasks that ranged from constructing the

concrete    brattices      that    separate    the     mining     gases    from    the

workers    to   operating     various     types   of   underground        equipment.

Stidham    stopped   working       for    Westmoreland       in   1995,    when   the

company ceased its operations where Stidham worked.

      With the exception of a thirteen-year hiatus beginning in

1977, Stidham has smoked since his early twenties, and he was

smoking approximately one-half of one pack per day at the time

of his hearing.      Stidham’s breathing problems, which he has had

for   “a   long   time,”    became       aggravated     in   2004.        J.A.    202.

Stidham has been on oxygen since 2005 and currently uses it

nearly all of the time.           He also uses a nebulizer.

      Stidham filed a claim under the Act on January 7, 2008, and

the District Director of the U.S. Department of Labor’s Office

of Workers’ Compensation Programs awarded him interim benefits.

Westmoreland      requested    an    evidentiary       hearing     before    an   ALJ

pursuant to 20 C.F.R. § 725.451, which the ALJ held on June 24,

2009.      On May 16, 2011, the ALJ issued a Decision and Order

Granting Benefits.      The ALJ found that Stidham “established that

he is totally disabled due to pneumoconiosis based upon the 15-

                                          7
year presumption . . . [and] that the presumption has not been

rebutted.”       ALJ Decision and Order at 24.

       The ALJ admitted a variety of evidence into the record,

including Stidham’s testimony, x-rays, pulmonary function tests,

arterial blood gas studies, treatment records, and CT scans.

The ALJ also received conflicting medical opinions interpreting

the     aforementioned        evidence. 2        For     Westmoreland,          Dr.    Kirk

Hippensteel       “‘ruled      out   [Claimant’s]         coal    dust    exposure      as

playing any role in his respiratory or pulmonary impairment[,]’”

and Dr. David Rosenberg “‘ruled out’ a contribution by coal mine

dust       exposure    to   Claimant’s      lung       disease[.]”        Id.     at   8–9

(quoting       Dr.    Hippensteel’s      and     Dr.     Rosenberg’s      supplemental

reports).       Dr. Basham, Stidham’s treating physician, provided an

opinion      noting    that    Stidham    “had     a    history   of     coal    workers’

pneumoconiosis and COPD [chronic obstructive pulmonary disease],

based on CT scans of the lungs.”                 Id. at 8.          Additionally, Dr.

J. Randolph Forehand, the examining physician for the Department

of     Labor,    concluded      that     Stidham       had   both      “coal     workers’

pneumoconiosis and cigarette smokers’ lung disease.”                       Id.

       The ALJ considered the credentials of the four physicians,

explaining      that    Drs.    Rosenberg       and    Hippensteel       possessed      the

       2
       Though they disagreed over the “disease mechanisms behind
the disability[,]” all four physicians deemed Stidham totally
disabled. ALJ Decision and Order at 14.



                                            8
“highest       qualification     for     identifying          the   causes         of     lung

disease.”       Id. at 13.           The ALJ also noted that although Dr.

Forehand was not a board-certified pulmonologist, he possessed

other    credentials,         including         twenty    years         of     experience

performing pulmonary examinations on behalf of the Department of

Labor.          Because      nothing     indicated        that      Dr.        Forehand’s

examination of Stidham was insufficient due to his lack of being

a   board-certified         pulmonologist,       the    ALJ    determined          that    Dr.

Forehand’s “conclusions are not entitled to less weight based

solely on the lack of that additional credential.”                       Id. at 14.

      Regarding       Dr.      Basham,      the    ALJ        explained        that       his

conclusions would be weighed “less heavily because he does not

possess special credentials in pulmonary medicine[.]”                                Id. at

20.      The    ALJ   did     give    Dr.   Basham’s          opinion    consideration

“because of his extended history of treatment with Claimant[,]”

but she limited its weight to the extent that the opinion was

“well    reasoned     and    documented.”         Id.    at    20–21;        see   also    20

C.F.R. § 718.104(d) (requiring the ALJ to “give consideration to

the relationship between the miner and any treating physician

whose report is admitted into the record” and setting forth the

factors in weighing the treating physician’s opinion).

      The ALJ evaluated each of the physicians’ conclusions in

light of the weight accorded to their respective opinions and in

light of the evidence on which each of their opinions was based.

                                            9
The ALJ determined that “although at first blush the medical

opinion    evidence    is    in    equipoise,      I   ultimately   find    that   a

preponderance of the medical opinion evidence tends to disprove

the     existence    of     clinical    pneumoconiosis.”            Id.    at    21.

Specifically, the ALJ found that Drs. Rosenberg and Hippensteel

rebutted the presumption of clinical pneumoconiosis because they

based    their    opinions    on   evidence     that     Dr.   Forehand    did   not

consider, namely, certain CT scans that did not contain markers

for clinical pneumoconiosis.           The ALJ also conducted a “critical

analysis     of     Dr.     Basham’s     conclusion         regarding      clinical

pneumoconiosis” and discredited his conclusion because it “was

made by history[]” rather than by an examination of the medical

evidence.    Id.

      However, the ALJ concluded that Westmoreland did not rebut

the presumption of pneumoconiosis because it failed to establish

that Stidham did not have legal pneumoconiosis or that Stidham’s

disability was not caused by pneumoconiosis.                   The ALJ made this

determination       notwithstanding          Dr.       Hippensteel’s      and    Dr.

Rosenberg’s claims to have “ruled out any contribution by coal

mine dust[.]”       The ALJ looked behind their conclusions at “the

reasoning of their reports and deposition testimony” to find

“that they were not actually able to rule it out.”                      Id. at 22.

Specifically, although both physicians asserted that Stidham’s

symptoms were “related to” or “classic” for cigarette smoking

                                        10
disease, neither “explained why, assuming that cigarette smoking

played    the     main   role    in    causing    the      Claimant’s     acknowledged

pulmonary and respiratory disability, coal mine dust exposure

could not have played some lesser, but nevertheless significant,

role, consistent with the discussion of the epidemiology in the

Preamble to the regulations.”             Id. at 22–23.

       Further, the ALJ credited Dr. Forehand, who explained that

“the   consequences        of    cigarette       smoking     and   coal     mine       dust

exposure were additive and combine to totally and permanently

disable claimant.”          Id. at 22. (quotation marks omitted).                       The

ALJ found this conclusion to be “reasoned and documented, as

well as consistent with the Department of Labor’s analysis as

set forth in the Preamble to the amended regulations.”                          Id.     The

ALJ further found that neither Dr. Hippensteel nor Dr. Rosenberg

refuted     Dr.     Forehand         because    neither      explained      how        they

determined “that coal mine dust exposure did not contribute to

or aggravate the disability.”             Id. at 23.

       Thus, the ALJ concluded that Westmoreland failed to rebut

the fifteen-year presumption because it failed to establish that

Stidham   did     not    have    legal    pneumoconiosis.          The    ALJ    further

concluded    that       Westmoreland     failed       to   rebut   the    fifteen-year

presumption       because       it    failed     to    establish     that       none     of

Stidham’s disability was caused by pneumoconiosis.



                                           11
     Westmoreland appealed to the Board, arguing, among other

things, that the ALJ erred by finding that the employer failed

to rebut the presumption of pneumoconiosis.                   The Board affirmed,

holding     that     substantial      evidence          supported      the        ALJ’s

credibility        determinations         and          ultimate       conclusions.

Westmoreland now petitions this Court for review.



                                     III.

     At the outset, we note that it is undisputed that Stidham

is totally disabled from chronic obstructive pulmonary disease

(“COPD”), that Stidham worked in Westmoreland’s mines for over

twenty-nine years, and that because he worked underground for

more than fifteen years, Stidham is entitled to the fifteen-year

presumption that his total disability is due to pneumoconiosis. 3

The only contested issue is whether Westmoreland has rebutted

the presumption.

     Westmoreland       argues     that       the     ALJ’s    decision      is     not

supported   by     substantial   evidence       and    that    the   ALJ   erred     by

interpreting     “the   Preamble    to    discredit      all    medical      evidence


     3
        In its opening brief, Westmoreland contested the
applicability   of   the   fifteen-year    presumption.  However,
Westmoreland   expressly  abandoned   this    challenge at   oral
argument. Had Westmoreland advanced it, it would have failed in
any event, because substantial, uncontested evidence supports
the application of the presumption in this case.



                                         12
that coal mine dust did not cause or contribute to claimant’s

pulmonary condition.”                  Petitioner’s Br. at 42.                Westmoreland

further argues that the ALJ’s invocation of the Preamble created

an irrefutable presumption, “an impermissible burden shifting[,]

and [a] violation of due process . . . .”                            Petitioner’s Br. at

49.    We address each argument in turn.

                                                A.

       Westmoreland’s first argument on appeal is that the ALJ’s

decision      is    not    supported       by    substantial         evidence,      in    part

because the ALJ improperly relied on the Preamble to “discredit

all medical evidence” supporting the assertion that Stidham did

not have pneumoconiosis.                Petitioner’s Br. at 42.              This argument

mischaracterizes the ALJ’s use of the Preamble and misconstrues

the ALJ’s decision.

       In an opinion spanning twenty-five single-spaced pages, the

ALJ    thoroughly         analyzed      and     weighed       the    large    quantity       of

medical    evidence        before       deciding       that    Westmoreland        failed    to

rebut the fifteen-year presumption.                     The ALJ determined that the

standard X-ray evidence was in equipoise, that the record failed

to    support      that     the     digital          X-ray    evidence    was      medically

acceptable         or   relevant,        and     that        Stidham’s    treatment         and

hospital      records       failed        to    address        the    etiology       of     his

disability.         The ALJ explained that the CT scan evidence tended

to    rebut   a     finding       of    clinical       pneumoconiosis        but    that     it

                                                13
neither     supported        nor    undermined          the       finding        of     legal

pneumoconiosis because the interpretation of the scans failed to

address    the    etiology    of    the       lung   disease       that    was   obviously

present.

     Turning to the medical opinion evidence, the ALJ noted that

“there is a split . . . on the issue of pneumoconiosis, with two

physicians       finding     pneumoconiosis            and        two     disputing       its

existence.”       ALJ Decision and Order at 21.                     The ALJ concluded

that the competing medical opinion evidence failed to rebut a

finding of legal pneumoconiosis “although it does tend to rebut

a finding of clinical pneumoconiosis.”                     Id. at 18.

     The    ALJ    explained       in    detail      how    she    looked    behind       the

conclusions of all four physicians to consider the evidence on

which their conclusions were based.                        She determined that Dr.

Basham’s diagnosis was “made by history” and was “essentially

conclusory on the pneumoconiosis issue.”                       Id. at 21.             The ALJ

further found that although Dr. Forehand relied on more X-ray

evidence than did Drs. Rosenberg and Hippensteel, he did not

review the same negative CT scans that they used to reach their

conclusions.       She thus gave the opinions of Drs. Rosenberg and

Hippensteel more weight.                Id.        The ALJ found their opinions,

together with the CT scan evidence, sufficient to establish that

Stidham did not suffer from clinical pneumoconiosis.



                                              14
       However,       the     ALJ    determined            that    none       of    the    medical

opinions       or     other     evidence         rebutted          a     finding      of        legal

pneumoconiosis or a finding that Stidham’s disability was caused

by pneumoconiosis.             In the same way that she looked at the

reasoning behind the conclusions of Drs. Basham and Forehand

when   she     determined       that      they       did    not    adequately         support         a

diagnosis      of     clinical       pneumoconiosis,              the    ALJ       examined          the

reasoning employed by Drs. Rosenberg and Hippensteel and found

that although they claimed to rule out any contribution of coal-

mine dust, they “were not actually able to rule it out.”                                    Id. at

22.    Specifically, the ALJ noted that Dr. Hippensteel failed to

explain       why     coal-mine      dust       could       not    have       contributed            to

Stidham’s impairment and that Dr. Rosenberg failed to explain

why    coal-mine        dust        could       not     have       aggravated          Stidham’s

disability.          Id. at 22–23.        “They therefore did not articulate a

cogent       basis     for    excluding         coal       mine    dust       exposure          as    a

causative agent, and they did not refute the existence of legal

pneumoconiosis.”             Id. at 23.          The ALJ further found “that the

Employer has failed to rule out pneumoconiosis as a cause of

Claimant’s      disability          for   the    same       reason       that      Employer          has

failed to prove by a preponderance of the evidence that Claimant

does not suffer from legal pneumoconiosis.”                            Id.

       The     ALJ’s     determination            that       Dr.        Rosenberg         and        Dr.

Hippensteel         failed     to    support         their     broad         conclusions         with

                                                15
substantive analysis would have been sufficient to find that

Westmoreland did not rebut the presumption.                        However, this was

not    the    only   basis       for    the   ALJ’s       decision.      Dr.    Forehand

testified that Stidham had pneumoconiosis and that it was caused

by     a   combination      of    his    coal      mine    dust    exposure     and       his

cigarette smoking.             And the ALJ had previously explained that

Dr. Forehand’s opinion was entitled to the same weight as those

of Drs. Hippensteel and Rosenberg.

       The ALJ further noted that Dr. Forehand’s testimony was

consistent        with   the     medical      research      studies     cited    in       the

Preamble.         According      to     the   Preamble,       scientific     literature

“support[s] the theory that dust-induced emphysema and smoke-

induced      emphysema      occur      through      similar    mechanisms.      .     .   .”

Regulations Implementing the Federal Coal Mine Health and Safety

Act of 1969, 65 Fed. Reg. 79920, 79943 (Dec. 20, 2000).                                   The

Preamble also notes that “[e]ven in the absence of smoking, coal

mine       dust   exposure       is     clearly      associated       with   clinically

significant       airways      obstruction         and   chronic   bronchitis.            The

risk is additive with cigarette smoking.”                     Id. at 79940.

       We have previously “made plain that an ALJ may consider the

. . . Preamble in assessing medical expert opinions.”                           Cochran,
718 F.3d at 323.         See also Harman, 678 F.3d at 314-15 (“Although

the ALJ did not need to look to the preamble in assessing the

credibility of [a doctor’s] views, we conclude that the ALJ was

                                              16
entitled to do so . . . .”).                And that is precisely what the ALJ

did in this case.

        Put simply, the ALJ did not use “the Preamble to discredit

all   medical      evidence        that   coal     mine    dust     did    not     cause    or

contribute to claimant’s pulmonary condition.”                          Petitioner’s Br.

at 42.      Rather, the ALJ admitted and thoughtfully considered a

large    quantity      of    medical      evidence,       some    of    which     she   found

persuasive      in    her     determination         that    Stidham        did    not   have

clinical pneumoconiosis and some of which she found persuasive

in her determination that Westmoreland failed to rebut the other

aspects of the fifteen-year presumption.

      To the extent that the ALJ used the Preamble, it was as a

tool to assess the relative credibility of the competing medical

opinion     evidence.          Specifically,        she    credited        Dr.    Forehand,

whose      conclusion        was    supported       by     his     own     analysis        and

consistent      with         the    Preamble,       over         Drs.     Rosenberg        and

Hippensteel,         whose     conclusions         were     not     only     inadequately

supported by their own analyses, but were also inconsistent with

the   Preamble.         It     is    well    within       the    ALJ’s     discretion       to

reference       the         Preamble        when     making         this         credibility

determination.         See Cochran, 718 F.3d at 323; Harman, 678 F.3d

at 314-15.

      In    sum,     here,     as    in   Cochran,        the    parties     presented       a

“‘battle of the experts.’                 It is the role of the ALJ—not the

                                             17
appellate court—to resolve that battle.”                         Cochran, 718 F.3d at

324.    Here, as in Cochran, the ALJ’s “detailed order reveals a

careful    consideration        of     the     experts’          qualifications,           their

opinions, and the underlying medical science.                             The order also

explains    why    the    ALJ    chose    to       give    [certain       evidence]         more

weight.”       Id.        The    ALJ’s       determinations         are    supported            by

substantial        evidence       and        suggest        no     reversible          error.

Accordingly, the Board properly affirmed.

                                              B.

       Westmoreland’s       second      argument       on    appeal       is    that       “[b]y

holding that the Preamble does not allow an employer to rebut

the    presumption       with   evidence       that       cigarette    smoking         .    .    .

caused claimant’s pulmonary impairment, [the ALJ] has limited

the    Employer’s     ability     to     rebut       the    presumption         to   such        a

substantial degree that the presumption is not rebuttable at

all.”     Petitioner’s Br. at 22.                  Again, we disagree and find no

error with the ALJ’s use of the Preamble.

       We first note that Westmoreland has again misconstrued the

ALJ’s    analysis.         Contrary      to    Westmoreland’s          framing       of     the

issue, the ALJ never held that the Preamble does not allow an

employer to rebut the fifteen-year presumption.                                In fact, as

discussed     in     detail     above,       the     ALJ    admitted      and    carefully

weighed a great deal of evidence.                    Moreover, the ALJ found that

Westmoreland       successfully         rebutted           the    presumption          as       to

                                              18
clinical pneumoconiosis.               See, e.g., ALJ Decision and Order at

22 (recounting Dr. Rosenberg’s explanation that Stidham’s “lung

disease      was     classic         for      cigarette         smoking        disease”     and

commenting         that       “[h]is        discussion           on     that     point      was

persuasive”).

       The   ALJ’s      use     of    the     Preamble          did    not   transform      the

rebuttable         presumption         into         an     irrefutable          presumption.

Westmoreland’s experts presented evidence that, if found to be

credible, might have been sufficient to rebut the presumption.

But, as discussed at length above, the ALJ determined that the

conclusions of the medical opinions offered in rebuttal were not

supported by the analyses on which they were based.                                Moreover,

they directly conflicted with an opinion that the ALJ found to

be well-supported and well-reasoned.                            Finally, the ALJ found

those conclusions to be in conflict with the Preamble, which we

have    held      the     ALJ    may        consider      in     assessing       physicians’

credibility.        Cochran, 718 F.3d at 323–25; Harman, 678 F.3d at

314–15.

       Credibility determinations are made by the ALJ, not by this

Court, and “[w]e defer to the ALJ’s evaluation of the proper

weight to accord conflicting medical opinions.”                                 Stiltner, 86
F.3d   at    342.       We    find     no    error       with    the   ALJ’s     use   of   the

Preamble     to     assist      in   her      credibility         determination        of   the

competing expert medical opinions.

                                               19
                              IV.

     For the foregoing reasons, we deny Westmoreland’s petition

for review.

                                     PETITION FOR REVIEW DENIED




                              20